Citation Nr: 1742443	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-40 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Whether a previously denied service connection claim for prostate cancer should be reconsidered.  

2.  Entitlement to service connection for prostate cancer to include as due to herbicide exposure.

3.  Whether a previously denied service connection claim for type II diabetes mellitus should be reconsidered.  

4.  Entitlement to service connection for type II diabetes mellitus to include as due to herbicide exposure.  

5.  Entitlement to service connection for hypertension to include as due to herbicide exposure.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2015 rating decision in which the RO denied service connection for hypertension, as well as declined to reopen previously-denied claims for service connection for prostate cancer and for type II diabetes mellitus.  In January 2016, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2016 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2016.

With respect to the prostate cancer and type II diabetes mellitus claims, for reasons made clear below, as reflected on the title page, the Board has characterized those  portions of the appeal previously characterized as  requests to reopen a previously-denied claims as encompassing requests to reconsider the Veteran's previously denied service connection claims for prostate cancer and for type II diabetes mellitus and-given the basis for reconsidering those claims, pursuant to 38 C.F.R. § 3.156(c-as  de novo claims for service connection for those disabilities.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.
Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The Board's decision addressing the requests for reconsideration of  the claims for service connection for prostate cancer and type II diabetes mellitus, are set forth below.  The de novo claim for service for prostate cancer, type II diabetes mellitus, and hypertension are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In an August 2008 rating decision, the RO denied the Veteran's service connection claims for prostate cancer and type II diabetes mellitus; although notified of the denials, the Veteran did not initiate an appeal with respect to the denial of either claim..

3.  With respect to the claim for service connection for prostate cancer, new evidence associated with the claims file since the August 2008 denial of the claim includes relevant official service department records not previously considered.

4.  With respect to the claim for service connection for type II diabetes mellitus, new evidence associated with the claims file since the August 2008 denial of the claim includes relevant official service department records not previously considered.

CONCLUSIONS OF LAW

1.  The August 2008 rating decision in which the RO denied the Veteran's service connection claims for prostate cancer and type II diabetes is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  With respect to the prostate cancer claim, as evidence received since the August 2008 denial includes relevant official service department records not previously considered, the criteria for reconsideration of the claim for service connection for prostate cancer are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  With respect to the type II diabetes mellitus claim, as evidence received since the August 2008 denial includes relevant official service department records not previously considered, the criteria for reconsideration of the claim for service connection for type II diabetes are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

Given the favorable decision on the requests to reconsider the Veteran's previously denied service connection claims for prostate cancer and type II diabetes mellitus, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

The Veteran asserts that his current diagnoses of prostate cancer, type II diabetes mellitus, and hypertension are caused by or related to herbicide exposure during active military service.  Specifically, he contends that he was exposed to herbicides while he was stationed in Thailand in March 1962. See June 2016 Affidavit.  The Veteran stated that the was stationed in Thailand, approximately 200 miles east of Bangkok, in the jungle as part of the Engineering Company of the 809th.  He assisted in building and clearing areas in the jungle so that the future United States military forces could deploy to Thailand.  The Veteran asserted that as a truck driver he hauled slag and rocks to clear roadways for the troops.  He noted that the vegetation was scarce the closer you got to their camp and he saw dead and dying vegetation.  His living quarters were exposed tents in the jungle.  

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's service connection claim for prostate cancer and for  type II diabetes mellitus were initially denied in an August 2008 rating decision on the basis that although the evidence shows that that he has been treated for prostate cancer and type II diabetes mellitus since service, VA did  not have access to his service records, and thus could not  establish a link between his current conditions and an event or occurrence during service in the Army.  The RO also noted that, although the Veteran  served in the Vietnam War, his DD Form 214 shows that he served in Thailand during the war and therefore, it cannot be presumed that he was exposed to herbicides.  The evidence of record at the time consisted of the Veteran's VA treatment records dated from May 2002 to March 2008 and the Veteran's DD Form 214.  The RO sent a letter to the Veteran in May 2008 informing him that his military records may have been destroyed in a fire at the National Archives and Records Administration and requested that he fill out the enclosed NA Form 13055 in an effort to reconstruct his service records.  The RO received the completed form from the Veteran in May 2008.  In August 2008, the RO made a formal finding that the Veteran's service treatment records were unavailable for review.  

The Veteran was notified of each  denial in a letter dated in August 2008, and he did not appeal either denial  within one year of the date of the August 2008 letter.  See 38 C.F.R. §§ 20.200, 20.201 (2016).  Moreover, no additional evidence was received within the one-year appeal period following notification of the denial.  See 38 C.F.R. § 3.156(b). 

Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c). 

In this case, additional service personnel records were associated with the claims file in September 2015.  Although the previously considered DD Form 214 reflects that the Veteran had foreign service, to include in Thailand, for one year and two months, the service personnel records reveal that the Veteran was in Thailand from March 1962 to June 1962 with Co. A 809th Engr Bn (C) APO 146 with a military occupational specialty of dump truck driver.  These records are relevant to the Veteran's present claim on appeal, as they provide additional information that the RO can use to further develop the Veteran's claim and assist in attempting to locate evidence indicating that the Veteran was exposed to herbicides while he was serving in Thailand.  In August 2016, the Veteran submitted excerpts of the declassified 1973 Department of Defense Project CHECO Report, Base Defense in Thailand revealing "[a]erial spray of herbicides has been conducted in Southeast Asia since January 1962..."  The 1973 Department of Defense Project CHECO Report is also relevant as it indicates that the Veteran may have been exposed to herbicides while he was stationed in Thailand.  In this case, the Veteran's service personnel records from August 1960 to August 1963 and the 1973 Department of Defense Project CHECO Report existed at the time of the August 2008 rating decision, but were not associated with the claims file or considered by the RO at that time.

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claims for service connection for prostate cancer and for type II diabetes mellitus; this fact effectively, renders each prior denial non-final.  Hence, there is no basis for analysis of the claims as a request to reopen under 38 C.F.R. § 3.156(a).


ORDER

The request to reconsider the claim for service connection for prostate cancer is granted.

The request to reconsider the claim for service connection for type II diabetes mellitus is granted.


REMAND

The Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, delay an appellate decision on this matter.

With respect to the Veteran's assertion of being exposed to herbicides while serving in Thailand during active military service, VA has adopted specific procedures to determine whether a claimant was exposed to herbicides in locations other than the Republic of Vietnam, the DMZ in Korea between April 1968 and August 1971, and Thailand during the Vietnam War era.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (June 5, 2017), directs that where a claimant alleges exposure to herbicides in locations other than the Republic of Vietnam, the DMZ in Korea, and Thailand during the Vietnam War era and provides approximate dates, location(s), and nature of the alleged exposure, a description of the exposure is to be furnished to the Compensation Service and a request for review of the Department of Defense's inventory of herbicide operations is to be made to determine whether herbicides were used as alleged.  If such alleged use is not confirmed by the Compensation Service, a request is to be sent to the JSRRC for verification of the claimant's exposure to herbicides.

The AOJ has not completed the necessary development as required by M21-1 to attempt to verify the Veteran's claimed exposure to herbicide agents in service.  In light of the specific date and location information provided by the Veteran in his June 2016 Affidavit and documented in the service personnel records associated with the claims file in September 2016, such development should be accomplished on remand.

Furthermore, the Veteran's complete service personnel records may contain information to corroborate his alleged in-service exposure to herbicide agents.  Although the Veteran submitted some service personnel records in September 2016, it is unclear if this is the complete record and it appears that the RO has not attempted to obtain the Veteran's complete service personnel records.  Hence, on remand, the AOJ should attempt to obtain a complete copy of the Veteran's Official Military Personnel File.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, potentially pertinent to all the service connection claims on appeal,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all other outstanding, pertinent records, to include VA records dated since March 2008.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA),  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo VA examinations(s) or otherwise arranging to obtain medical opinion(s), if appropriate), prior to adjudicating the de novo service connection claims on appeal.  

Accordingly, these  matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since March 2008.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
	
2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  Obtain a copy of the Veteran's complete Official Military Personnel File.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

4.  Complete all required development to attempt to verify the Veteran's alleged exposure to herbicides in service pursuant to M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 4(c) and M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (June 5, 2017).  All such evidentiary development must be documented in the file.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6..  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo VA examinations(s) or otherwise arranging to obtain medical opinion(s), if appropriate),  adjudicate the service connection claims for prostate cancer, type II diabetes, and hypertension in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney a supplemental  SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


